Citation Nr: 0736060	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the US Army from April 
18, 1963 to May 3, 1963.  He also is credited with prior 
inactive service in the Alabama National Guard from 1955 to 
1958 and the US Army Reserve from 1958 to 1963.

This matter comes before the Board of Veterans' 
Appeals(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied 
entitlement to service connection for a right nephrectomy.

In December 2006, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge held 
at the Montgomery RO.

It is noted that the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Individual Unemployability, and provided income information 
on a VA Form 21-526, Veteran's Application for Compensation 
or Pension, in connection with his initial June 2001 claim.  
Neither a claim for a total rating based on individual 
unemployability or for nonservice connected pension has been 
developed or adjudicated by the RO.  These claims are 
therefore referred to the agency of original jurisdiction for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his original application and during the December 2006 
Travel Board hearing, the veteran alleged in-service 
treatment at Dewitt Hospital, located at Fort Belvoir, 
Virginia.  A request for these clinical records was made in a 
July 2001 PIES request to the National Personnel Records 
Center (NPRC).  NPRC responded that no record for the veteran 
could be identified.  

A March 2006 PIES inquiry, however, indicates that the 
veteran's records were identified and were presumed destroyed 
in the 1973 fire at NPRC's St. Louis storage facility.  The 
Board notes that clinical records are kept in a separate 
location from the veteran's records, and that the clinical 
records may have survived the fire.  No follow-up request was 
made for clinical records from Ft. Belvoir after NPRC was 
able to identify the veteran.  In light of the new 
information obtained from NPRC in identifying the veteran's 
record, a second attempt must be made to obtain clinical 
records from Ft. Belvoir's Dewitt Hospital.

Accordingly, the case is REMANDED for the following action:

Submit a follow-up request for clinical 
records from Dewitt Hospital, Ft. Belvoir, 
Virginia, related to treatment for kidney 
dysfunction from April 18, 1963 to May 3, 
1963, while the veteran was a student at 
the USA Engineer School.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

